DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-19 of U.S. Application No. 16/424549 filed on 05/29/2019  have been examined. 



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-16, Claim limitation “determination unit that determines…”, “arithmetic unit that is capable of reconfiguring”, “storage unit that stores”, “processing unit that reads”, “arithmetic unit operates”, “level setting unit that sets”, “processing unit selects” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “determining”, “reconfiguring”, “stores”, “reads”, “operates”, “sets”, “selects” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. A review of the specification shows that the following appears to not have corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming   the subject matter which the applicant regards as his invention. 

Claim 1-16 rejected under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim element “
	Regarding claims 1-16, Claim limitation “determination unit that determines…”, “arithmetic unit that is capable of reconfiguring”, “storage unit that stores”, “processing unit that reads”, “arithmetic unit operates”, “level setting unit that sets”, “processing unit selects” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Application does not disclose any means in the specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
5. The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6. Claim(s) 1, 17 and 19 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1, 17 and 19 recite(s) “capable of” which has an interpretation as “could” having this definition, “used to indicate possibility”.  This phrase is not considered a positive recitation because it is unclear the “arithmetic unit” is actually able to perform the act of “reconfiguring” in the whole limitation “an arithmetic unit that is capable of reconfiguring a function”, “reading software used for causing an arithmetic unit capable of reconfiguring a function to reconfigure a function relating to an operation of the monitoring target from a storage unit and reflecting the software on the arithmetic unit in a case in which it is determined that a malfunction has occurred in the monitoring target”; therefore, very little patentable weight is given to this limitation.


Regarding claims 7 and 16 the recitation “control unit ” is vague and indefinite. It is unclear to the examiner what the applicant is attempting to claim a control device or introduce a new independent claims. The claim are setup in an independent form but are depending on claim 1.  Appropriate correction is required in the indicated claims and any subsequent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of data processing. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1.A control device comprising: a determination unit that determines whether or not a malfunction has occurred 5in a monitoring target on the basis of a state of the monitoring target; an arithmetic unit that is capable of reconfiguring a function; a storage unit that stores software used for causing the arithmetic unit to reconfigure a function relating to an operation of the monitoring target; and a processing unit that reads the software from the storage unit and applies the 10software to the arithmetic unit in a case in which it is determined by the determination unit that a malfunction has occurred in the monitoring target.

The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of data processing. The communication and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “control device” and “computer” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “control device” and “computer” described in fig. 2 and page 13 lines 15-21 of the Applicant’s specification are merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 2-16, and 18 applicant recites “more data processing steps. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 17, applicant recites a computer-implemented method performing functionalities identical to those of the control device of claim 1. The integration of a computer-implemented method in claim 17 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 19, applicant recites a computer readable non transitory medium performing functionalities identical to those of the control device of claim 1. The integration of a computer readable non transitory medium in claim 19 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim 1-19 rejected under 35 U.S.C. 102 (a) as being anticipated by Litichever et al. [US 2020/0389469 A1], hereinafter referred to as Litichever.

As to Claim 1, 17 and 19,  Litichever discloses a control device comprising: a determination unit that determines whether or not a malfunction has occurred 5in a monitoring target on the basis of a state of the monitoring target ([see at least 0137, 0152, 0259, 0301, and 0322]); an arithmetic unit that is capable of reconfiguring a function ([see at least 0074, 0199 342 and 0423]); a storage unit that stores software used for causing the arithmetic unit to reconfigure a function relating to an operation of the monitoring target ([see at least 0074, 0139, 0152, 0199, 0322, 342 and 0423]); and a processing unit that reads the software from the storage unit and applies the 10software to the arithmetic unit in a case in which it is determined by the determination unit that a malfunction has occurred in the monitoring target ([see at least 0074, 0139, 0152, 0199, 0322, 342 and 0423]).  

As to Claim 2,  Litichever discloses a control device, wherein, in a case in which it is determined by the determination unit that a malfunction has occurred in the monitoring target, the 15processing unit overwrites the software used for reconfiguring the function relating to the operation of the monitoring target in a memory area of the arithmetic unit on which other software executed by the arithmetic unit in a case in which it is not determined by the determination unit that a malfunction has occurred in the monitoring target is reflected ([see at least 0139, 0423 and 0448]).  

20 As to Claim 3,  Litichever discloses a control device, wherein the arithmetic unit operates on the basis of a plurality of pieces of other software in a case in which it is not determined by the determination unit that a malfunction has occurred in the monitoring target, and wherein, in a case in which the software is overwritten into a memory area used 25by other software of the arithmetic unit, the processing unit overwrites the software used40 for reconfiguring the function relating to the operation of the monitoring target in a memory area storing the other software to which a priority level lower than that of the software to be overwritten is set by referring to first priority level information set in the other software ([see at least 0067, 0152, 0199, 0322, 342 and 0383]).  

As to Claim 4, Litichever discloses a control device, further comprising a first priority level setting unit that sets the first priority level information on the basis of the state of the monitoring target ([see at least 0067, 0152, 0199, 0322, 342 and 0383]).  

10 As to Claim 5,  Litichever discloses a control device, wherein a plurality of pieces of software that are read and are reflected on the arithmetic unit in a case in which it is determined by the determination unit that a malfunction has occurred in the monitoring target are stored in the storage unit, and wherein the processing unit, in a case in which it is determined by the 15determination unit that a malfunction has occurred in the monitoring target, the processing unit reads software to which a high priority level is set from the storage unit with priority by referring to second priority level information set to the plurality of pieces of software and reflects the read software on the arithmetic unit ([see at least 0067, 0152, 0199, 0322, 342 and 0383]).  

20 As to Claim 6, Litichever discloses a control device, further comprising a second priority level setting unit that sets the second priority level information on the basis of the state of the monitoring target ([see at least 0067, 0152, 0199, 0322, 342 and 0383]).  

As to Claim 7,  Litichever discloses a control unit including two or more control devices according to claim 1, wherein the monitoring target monitored by each of the control devices is a different control device other than the device itself  ([see at least Fig. 8, 0112, 0619 and 0622]).  

As to Claim 8,  Litichever discloses a control device, wherein the monitoring target is a device that performs vehicle control of an automated driving vehicle, and wherein the software used for reconfiguring the function relating to the 10operation of the monitoring target is software used for realizing a degeneration function running the automated driving vehicle under restriction ([see at least 0089, 0237, 0244 and 0300]).  

As to Claim 9,  Litichever discloses a control device, wherein the arithmetic unit operates on the basis of a plurality of different pieces 15of software in a case in which it is not determined by the determination unit that a malfunction has occurred in the monitoring target, and wherein the processing unit selects software to be called among a plurality of pieces of software stored by the storage unit in accordance with a surrounding situation of the automated driving vehicle  ([see at least 0152, 0199, 0237, 0317, 0322, 342 and 0423]).  

As to Claim 10, Litichever discloses a control device, wherein the processing unit reads the software used for reconfiguring the function relating to the operation of the monitoring target from the storage unit in a stepped manner in accordance with a surrounding situation of the automated driving vehicle and reflects the read software on the arithmetic 25unit ([see at least 0152, 0199, 0237, 0317, 0322, 342 and 0423]).  

As to Claim 11,  Litichever discloses a control device, further comprising a first priority level setting unit that sets a first priority level of other software performing a process relating to driving control of the automated driving vehicle to be high, 5wherein, in a case in which the other software is overwritten into a memory area used by an existing function of the arithmetic unit, the processing unit overwrites the software used for reconfiguring the function relating to the operation of the monitoring target into a memory area storing the other software to which a low priority level is set by referring to first priority level information set to the other software ([see at least 0067, 0152, 0199, 0322, 342 and 0383]).  

As to Claim 12, Litichever discloses a control device, wherein the first priority level setting unit sets the first priority level of the other software operating when the automated driving vehicle is manually driven by a vehicle occupant to be high ([see at least 0152, 0199, 0240, 0322, 342 and 0624]).  

15 As to Claim 13, Litichever discloses a control device, further comprising a second priority level setting unit that sets a second priority level of software performing a process relating to driving control of the automated driving vehicle to be high by referring to second priority level information set to the software in a case in which the processing unit overwrites the software into a memory area used by other software of the arithmetic unit ([see at least 0067, 0152, 0199, 0322, 342 and 0383]).  

As to Claim 14, Litichever discloses a control device, wherein the second priority level setting unit changes the second priority level of the software on the basis of whether or not the software is used after stopping of the vehicle according to the degeneration function ([see at least 0089, 0237, 0244 and 0300]).  

As to Claim 15, Litichever discloses a control device, wherein the second priority level setting unit sets a second priority level of the software not operating when the automated driving vehicle is manually driven by a vehicle occupant of the automated driving vehicle to be low ([see at least 0152, 0199, 0240, 0322, 342 and 0624]).  

As to Claim 16, Litichever discloses a control device wherein the monitoring target is a device that performs vehicle control of an automated driving vehicle, and wherein the software used for reconfiguring the function relating to the 10operation of the monitoring target is software used for realizing a degeneration function running the automated driving vehicle under restriction  ([see at least 0089, 0237, 0244 and 0300]).  

As to Claim 18,  Litichever discloses a control method, further comprising: operating the arithmetic unit in a state in which other software is reflected on the arithmetic unit until it is determined that a malfunction has occurred in the monitoring target, and overwriting software used for reconfiguring the function relating to the 44 operation of the monitoring target into a memory area of the arithmetic unit when it is determined that a malfunction has occurred in the monitoring target ([see at least 0067, 0152, 0199, 0322, 342 and 0383]).  


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668